Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
This is a non-final action in response to RCE filed on 06/16/2022.
Claims 1-3, 5-10, 12-17 and 19-20 are pending and are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/16/22 has been entered.
 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/16/22 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Amendment
Claim 1 is amended.  Claims 1-3, 5-10, 12-17 and 19-20 are pending.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. 
A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). 
See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937,214 USPQ 761 (CCPA 1982); In re Vogel 422 F.2d 438,164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321 (c) or 1.321 (d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321 (b). 
The USPTO internet Web site contains terminal disclaimer forms which may be used. Please visit http://www.uspto.gov/forms/. The filing date of the application will determine what form should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/e TD-info-l.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of US Patent 10397292 and claims 1-17 of US Patent 10917449. 
Although the claims at issue are not identical, they are not patentably distinct from each other because they are directed towards the same subject matter and incorporate the same limitations.
The subject matter claimed in the instant application is fully disclosed in the referenced patent. For example, both the instant application and the referenced patents relate to a method, system, and medium for delivery of content, and more particularly, systems for controlling delivery of content that are capable of satisfying the bandwidth and latency requirements of live content streaming while still being suitable for steaming non-live content.
The instant application claims a method, system, and medium for live streaming content, while the referenced patents claim a method and system for live streaming content. However, the instant applicant and the referenced patents claim the same subject matter and incorporate the same limitations. 
Therefore, the instant application and the referenced patents are not patentably distinct. The claim comparison of the instant application and the referenced patents is illustrated in the following table below. The table contains the independent claims and three dependent claims to show support of arguments.
Instant Application (17142122)
Referenced Patent  (10917449)
Referenced Patent  (10397292)
1. A system for delivery of content, the system comprising:  an architecture comprising a hardware media encoder and a hardware media server connected via a communications network configured to: receive a request to stream the content, the request being received from a user equipment device; determine a first location of the user equipment device; determine a count of user equipment devices that are located at the first location and are currently streaming the content; determine whether the count meets a threshold; and responsive to determining that the count meets the threshold, add a first content delivery network to a pool of one or more content delivery networks that are used to stream the content. Claims 8 and 15.
21. A system for live streaming content, the system comprising:

an architecture comprising a hardware media encoder, a media content source, a hardware media server, and a plurality of user equipment devices connected via a communications network;
wherein the media content source is configured to store different types of content in a location remote from any of the plurality of user equipment devices, wherein the plurality of user equipment devices comprises at least one or more of a personal computer, a tablet computer, a mobile telephone, or a portable media player; wherein the hardware media encoder is configured for real-time encoding and uploading a live content stream of a live event to a pool of content delivery networks for use in distributing the live content stream to the plurality of user equipment devices, wherein the pool of content delivery networks utilizes communication paths to stream the live content stream to the plurality of user equipment devices; the hardware media server is configured to: maintain the pool of content delivery networks for use in distributing the live content stream, wherein each content delivery network of the pool of content delivery networks comprises load balancing servers, gateways, and storage servers connected via the communications network; receive a request to stream the live content stream from a particular user equipment device of the plurality of user equipment devices, wherein the particular user equipment device has a first geographic location that is shared with the plurality of user equipment devices; provide a listing of content delivery networks of the pool of content delivery networks to the hardware media encoder, wherein the hardware media encoder encodes and uploads a first fragment of the live content stream to the pool of content delivery networks; provide, to the particular user equipment device, a manifest that identifies the pool of content delivery networks, wherein the particular user equipment device requests at least a portion of the live content stream from a first content delivery network from the pool of content delivery networks over a first distribution path; determine whether a predetermined condition is satisfied, wherein the predetermined condition comprises whether a count of user equipment devices that are located at the first geographic location and are currently streaming the live content stream from the pool of content delivery networks exceeds a threshold quantity of streaming user equipment devices; when the predetermined condition is satisfied: select an additional content delivery network from a set of available content delivery networks to add to the pool of content delivery networks based on a plurality of factors comprising at least: distance between a second geographic location corresponding to the additional content delivery network and geographic locations corresponding to content delivery networks within the pool of content delivery networks, latency along at least one different distribution path between the additional content delivery network and the particular user equipment device, and throughput for at least one different distribution path between the additional content delivery network and the particular user equipment device: update the pool of content delivery networks to include the additional content delivery network, wherein the additional content delivery network comprises a load balancing server, a gateway, and a storage server connected via a communications network; provide an updated listing of the updated pool of content delivery networks to the hardware media encoder, wherein the hardware media encoder encodes and uploads a second fragment of the live content stream to the updated pool of content delivery networks to stream the live content stream using a distribution path including the additional content delivery network from the updated pool of content delivery networks; and provide, to the particular user equipment device, an updated manifest that identifies the additional content delivery network, wherein the particular user equipment requests at least a portion of the live content stream from the additional content delivery network.
1. A system for live streaming of content, the system comprising: an architecture comprising a hardware media encoder and a hardware management server connected via a communications network; wherein: the media encoder is configured for real-time encoding and uploading a live content stream of a live event to a pool of content delivery networks for use in distributing the live content stream to a plurality of user equipment devices, wherein the pool of content delivery networks utilizes communication paths to stream the live content stream to the user equipment devices; the management server is configured to: maintain the pool of content delivery networks for use in distributing the live content stream, wherein each content delivery network of the pool of content delivery networks comprises load balancing servers, gateways, and storage servers connected via the communications network; receive a request to stream the live content stream from a particular user equipment device, wherein the particular user equipment device has a first geographic location that is shared with a plurality of user equipment devices; provide a listing of content delivery networks of the pool of content delivery networks to the media encoder, wherein the media encoder encodes and uploads a first fragment of the live content stream to the pool of content delivery networks; provide, to the particular user equipment device, a manifest that identifies the pool of content delivery networks, wherein the particular user equipment device requests at least a portion of the live content stream from a first content delivery network from the pool of content delivery networks over a first distribution path; determine whether a predetermined condition is satisfied, wherein the predetermined condition comprises whether a count of user equipment devices that are located at the first geographic location and are currently streaming the content from the pool of content delivery networks exceeds a threshold quantity of streaming user equipment devices; when the predetermined condition is satisfied: select an additional content delivery network from a set of available content delivery networks to add to the pool of content delivery networks based on a plurality of factors comprising at least: distance between a second geographic location corresponding to the additional content delivery network and geographic locations corresponding to content delivery networks within the pool of content delivery networks, latency along at least one different distribution path between the additional content delivery network and the particular user equipment device, and throughput for at least one different distribution path between the additional content delivery network and the particular user equipment device; update the pool of content delivery networks to include the additional content delivery network, wherein the additional content delivery network comprises a load balancing server, a gateway, and a storage server connected via a communications network; provide an updated listing of the updated pool of content delivery networks, including the additional content delivery network, to the media encoder, wherein the media encoder encodes and uploads a second fragment of the live content stream to the updated pool of content delivery networks, including the additional content delivery network, to stream the live content stream using a distribution path including the additional content delivery network from the updated pool of content delivery networks; and provide, to the particular user equipment device, an updated manifest that identifies the additional content delivery network, wherein the particular user equipment requests at least a portion of the live content stream from the additional content delivery network.
5. The system of claim 1, wherein determining the first location of the user equipment device includes retrieving at least a portion of a Domain Name Service (DNS) record corresponding to the user equipment device, the portion being indicative of at least one of a network or a network domain the user equipment device is part of.
24. The system of claim 21, wherein the hardware media server is further configured to maintain records relating to the geographic distribution of user equipment devices that are currently streaming the live content stream.
5. The system of claim 1, wherein the management server is further configured to maintain records relating to the geographic distribution of user equipment devices that are currently streaming content.
6. The system of claim 1, wherein the first content delivery network is selected from a plurality of available content delivery networks based on a quality of service metric corresponding to the first content delivery network.
22. The system of claim 21, wherein the additional content delivery network includes a first plurality of computing devices that are part of a first data center, wherein the pool of content delivery networks includes a second plurality of computing devices that are part of a second data center; and the second data center is different from the first data center.
2. The system of claim 1, wherein the predetermined condition further comprises whether a plurality of quality of service metric values satisfy certain thresholds.
7. The system of claim 1, wherein the first content delivery network is selected from a plurality of available content delivery networks based on a price corresponding to the first content delivery network.
27. The system of claim 21, wherein the plurality of factors further includes a price per unit of bandwidth associated with the additional content delivery network.
6. The system of claim 1, wherein the plurality of factors further includes a price per unit of bandwidth associated with the additional content delivery network.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 8 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: fig. 5B step 522 recites   “Determine whether a predetermined condition is satisfied” prior to step 524 “identify a CDN that is not part of the pool” and step 526 “Add the identified CDN to the pool” Its unclear how to identified the CDN and add the identified CDN to the pool, since the claim limitation recites “….responsive to determining that the count meets the threshold, add a first content delivery network to a pool of one or more content delivery networks that are used to stream the content….”.


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 8, and 15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over) Boachrov et al. (US 2011/0083037 A1), in view of Joe et al. (US 2014/0164584 A1). 

As to claim 1, Boachrov disclose a system for delivery of content () (Boachrov, abstract), the system comprising: 
processing circuitry an architecture comprising a hardware media encoder and a hardware media server connected via a communications network (Boachrov, abstract, figs. 2 & 3) configured to: 
receive a request to stream the content, the request being received from a user equipment device (When a client makes a request for a media fragment, the client addresses the request to the origin servers 260) (Boachrov, ¶ 0043, fig. 5); 
determine a count of user equipment devices (When a client i.e. one count of user device makes a request for a media fragment, the client addresses the request to the origin servers 260) (Boachrov, ¶ 0043, fig. 5); 
determine whether the count meets a threshold (administrators can dynamically add new servers to the network and assign them an appropriate role. For example, if the encoders are overloaded or are experiencing a high failure rate, then the administrator can rotate in additional encoders. As another example, if certain regions were creating a high level of demand (i.e. if user device exceed demand i.e. threshold), then the administrator could deploy additional distribution servers 340 or repurpose existing servers in those regions to act as distribution servers 340 and ease the burden on the content network.) (Boachrov, ¶ 0045-0047, fig. 5); 
responsive to determining that the count meets the threshold, add a first content delivery network to a pool of one or more content delivery networks that are used to stream the content (administrators can dynamically add new servers to the network and assign them an appropriate role. For example, if the encoders are overloaded or are experiencing a high failure rate, then the administrator can rotate in additional encoders. As another example, if certain regions were creating a high level of demand (i.e. if user device exceed demand i.e. threshold), then the administrator could deploy additional distribution servers 340 (adding first content delivery network to the pool) or repurpose existing servers in those regions to act as distribution servers 340 and ease the burden on the content network.) (Boachrov, ¶ 0045-0047, fig. 5); and 
provide an encoder with an identifier of the first content delivery network, the encoder being configured to encode the content to produce encoded content and disseminate the encoded content among content delivery networks in the pool (The encoders may also initially split a workload, so that the 1st encoder produces media fragments for several bitrates offered by the system to clients, while the 2nd encoder produces media fragments for several other bitrates. The roles of the encoders 310 are configurable by an administrator. Unlike previous systems, which typically held a long running connection between a single encoder and ingest server, the reliable streaming system breaks the dependency between encoders and ingest servers. Because fragments can be produced by multiple encoders and can be identified as related (e.g., using a timestamp) regardless of the encoder that produced them, the ingest server no longer is limited to receiving fragments from a single encoder or holding a long running connection. In fact, one encoder could connect to the ingest server, post several media fragments, then another encoder could connect to the ingest server and post several more fragments of the same stream, each holding only a short connection. In addition, because the encoders push data the connection will work through firewalls and the encoder can use a simple web client rather than implementing a full web server; For example, if the encoders are overloaded or are experiencing a high failure rate, then the administrator can rotate in additional encoders. As another example, if certain regions were creating a high level of demand, then the administrator could deploy additional distribution servers 340 or repurpose existing servers in those regions to act as distribution servers 340 and ease the burden on the content network) (Boachrov, ¶ 0045-0047, fig. 5).
However, Boachrov doesn’t explicitly disclose determine a first location of the user equipment device; determine a count of user equipment devices that are located at the first location and are currently streaming the content.
In an analogous art, Joe discloses receive a request to stream the content, the request being received from a user equipment device (When the device/CDN corresponding to the IP address receives the request for content, a web server hosted on the device/CDN provides a redirect URL/URI to user device 112, by either looking up its CDN routing table (received from request router 110 or topology manager 108) or by querying a request router 110 (block 1008)) (Joe, ¶ 0037, 0093-0097); 
determine a first location of the user equipment device (In another example, a rule may require that a CDN 102 be selected based on the following: the IP address of user device 112; geographical locations CDNs 102 (e.g., New York city, Texas, etc.); contents available at CDNs, In some instances, a rule may require that a CDN 102 be selected based on the point-of-presence of user device 112 and whether CDN belongs to a particular business entity (e.g., a business entity that offers network services to user device 112, a content provider entity that with whom the user of user device 112 has a service contract, etc.). A rule may specify other combinations of characteristics of user device 112/DNS server device and characteristics of CDNs 102; a business rule may involve geographical areas, locations, and/or regions. For example, a business rule may require that only a particular CDN 102 be allowed to distribute content to user device 112 in a specific area (e.g., India, Nebraska, New York City, etc.). Such a business rule may allow entities that own CDNs 102 to comply with laws, regulations, business arrangements, etc.) (Joe, ¶ 0037,.0051-0054); 
determine a count of user equipment devices that are located at the first location and are currently streaming the content (topology manager 108 may include a policy engine 302, a data collector 304, a network modeler 306, a traffic analyzer 308, a CDN database 310, a network information database 312, a policy database 314, and a CDN selection database 316, based on the client request, applying the business rule may also include ranking/selecting CDNs based on characteristics that are associated with a device requesting content or requesting the identity of a CDN (e.g., user device 112 or a DNS server) and based on the characteristics of CDNs 102. For example, a rule may require that a CDN be selected based on the IP address of user device 112 and IP addresses of CDNs 102 (e.g., select a CDN 102 whose IP address prefix best matches the IP address of user device 112). In another example, a rule may require that a CDN 102 be selected based on the following: the IP address of user device 112; geographical locations CDNs 102 (e.g., New York city, Texas, etc.); contents available at CDNs, In some instances, a rule may require that a CDN 102 be selected based on the point-of-presence of user device 112 and whether CDN belongs to a particular business entity (e.g., a business entity that offers network services to user device 112, a content provider entity that with whom the user of user device 112 has a service contract, etc.). A rule may specify other combinations of characteristics of user device 112/DNS server device and characteristics of CDNs 102) (Joe, ¶ 0037,.0051-0054).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to implement Joe’s teachings into Boachrov’s teaching of determine a first location of the user equipment device; determine a count of user equipment devices that are located at the first location and are currently streaming the content. This combination efficiently allow the user application to receive content from numerous content distribution networks.

Claim 8 list all the same elements of claim 1 but in a method for delivery of content (Boachrov, ¶ [0037], fig. 1) to carry out the steps of rather than system form.  Therefore, the supporting rationale of the rejection to claim 1 applies equally as well to claim 8.

Claim 15 list all the same elements of claim 1 but in a non-transitory computer-readable medium containing computer-executable instructions that, when executed by a processor, cause the processor to perform a method for delivery of content (Boachrov, ¶ [0037], fig. 1) to carry out the steps of rather than system form.  Therefore, the supporting rationale of the rejection to claim 1 applies equally as well to claim 15.

Claims 2-3, 5, 9-10, 12, 16-17, and 19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Boachrov et al. (US 2011/0083037 A1), in view of Joe et al. (US 2014/0164584 A1) as applied above in further view of Davis et al. (20070271385).
Regarding claim 2, Boachrov-Joe teaches the system of claim 1, but does not explicitly teach wherein the first content delivery network includes a first plurality of computing devices that are part of a first data center.
Davis teaches wherein the first content delivery network includes a first plurality of computing devices that are part of a first data center [Davis ¶0028, ¶0030, ¶0032, ¶0039, and ¶0051: the first cdn has a set of servers as a group or region that are part of a data center 1], 
Therefore, it would have been obvious to a person of ordinary skilled in the art at the time of the invention was made to modify the teachings of Boachrov-Joe with the teachings of Davis in order to incorporate wherein the first content delivery network includes a first plurality of computing devices that are part of a first data center.
A person of ordinary skilled in the art would have been motivated to make such modification because the invention would enable an end user to obtain access to contents on different servers while preserving a session state as explained in ¶0013 of Davis.

Regarding claims 9 and 16, these claims do not teach or further define over the limitations in claim 2. Therefore, claims 9 and 16 are rejected for the same reasons as set forth in claim 2.

Regarding claim 3, Boachrov-Joe -Davis teaches the system of claim 2.
Davis further teaches wherein: the pool includes a second content delivery network; the second content delivery network includes a second plurality of computing devices that are part of a second data center [Davis ¶0028, ¶0030, ¶0032, ¶0039, and ¶0051: the second cdn has a set of servers as a group or region that are part of a data center 2]; and 
the second data center is different from the first data center [Davis ¶0045, ¶0051, and figure 5: cdn region 500 includes data center 1 and cdn region 502 includes data center 2]. The same rationale applies as in claim 2.

Regarding claims 10 and 17, these claims do not teach or further define over the limitations in claim 3. Therefore, claims 10 and 17 are rejected for the same reasons as set forth in claim 3.

Regarding claim 5, Boachrov-Joe teaches the system of claim 1, does not explicitly teach wherein determining the first location of the user equipment device includes retrieving at least a portion of a Domain Name Service (DNS) record corresponding to the user equipment device, the portion being indicative of at least one of a network or a network domain the user equipment device is part of.
Davis teaches wherein determining the first location of the user equipment device includes retrieving at least a portion of a Domain Name Service (DNS) record corresponding to the user equipment device, the portion being indicative of at least one of a network or a network domain the user equipment device is part of [Davis ¶0029 and ¶0051: a location of the user device is determined by the customer’s DNS system and DNS information].
Therefore, it would have been obvious to a person of ordinary skilled in the art at the time of the invention was made to modify the teachings of Boachrov-Joe with the teachings of Davis in order to incorporate wherein determining the first location of the user equipment device includes retrieving at least a portion of a Domain Name Service (DNS) record corresponding to the user equipment device, the portion being indicative of at least one of a network or a network domain the user equipment device is part of. 
A person of ordinary skilled in the art would have been motivated to make such modification because it would identify a location of the user device and identify the best server within the best region as explained in ¶0029 of Davis.

Regarding claims 12 and 19, these claims do not teach or further define over the limitations in claim 5. Therefore, claims 12 and 19 are rejected for the same reasons as set forth in claim 5.


Claims 6-7, 13-14, and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Boachrov et al. (US 2011/0083037 A1), in view of Joe et al. (US 2014/0164584 A1) as applied above in further view of Baumback et al. (20120166633).

Regarding claim 6, Boachrov-Joe teaches the system of claim 1, but does not explicitly teach wherein the first content delivery network is selected from a plurality of available content delivery networks based on a quality of service metric corresponding to the first content delivery network.
Baumback teaches wherein the first content delivery network is selected from a plurality of available content delivery networks based on a quality of service metric corresponding to the first content delivery network [Baumback ¶0068-¶0069 and ¶0078: a processing device identifies one or more cdn service providers based on quality of service information such as performing metrics].
Therefore, it would have been obvious to a person of ordinary skilled in the art at the time of the invention was made to modify the teachings of Boachrov-Joe with the teachings of Baumback in order to incorporate wherein the first content delivery network is selected from a plurality of available content delivery networks based on a quality of service metric corresponding to the first content delivery network.
A person of ordinary skilled in the art would have been motivated to make such modification because the quality of service information would provide vital advice such as the reliability and service level quality as explained in ¶0069 of Baumback.

Regarding claims 13 and 20, these claims do not teach or further define over the limitations in claim 6. Therefore, claims 13 and 20 are rejected for the same reasons as set forth in claim 6.

Regarding claim 7, Boachrov-Joe teaches the system of claim 1, but does not explicitly teach wherein the first content delivery network is selected from a plurality of available content delivery networks based on a price corresponding to the first content delivery network.
Baumback wherein the first content delivery network is selected from a plurality of available content delivery networks based on a price corresponding to the first content delivery network [Baumback ¶0068-¶0069 and ¶0078: a processing device identifies one or more cdn service providers based on cost information].
Therefore, it would have been obvious to a person of ordinary skilled in the art at the time of the invention was made to modify the teachings of Boachrov-Joe with the teachings of Baumback in order to incorporate wherein the first content delivery network is selected from a plurality of available content delivery networks based on a price corresponding to the first content delivery network.
A person of ordinary skilled in the art would have been motivated to make such modification because the cost information provides vital advice such as cost analysis of a specific network within a particular cost range as explained in ¶0078 of Baumback.

Regarding claim 14, this claim does not teach or further define over the limitations in claim 7. Therefore, claim 14 is rejected for the same reasons as set forth in claim 7.
      
                                                                                                                                                                                        Response to Arguments

Response to 103 rejections applicant’s amendments to the claim change the scope. Therefore, amended claims necessitated new ground(s) of rejections presented in this office action in view of Boachrov et al. (US 2011/0083037 A1), have been introduced to address amended. Applicant’s arguments have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HITESH R PATEL whose telephone number is (571)270-5442. The examiner can normally be reached Monday-Friday 7am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hadi Armouche can be reached on 571-270-3618. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Hitesh Patel/Primary Examiner, Art Unit 2419                                                                                                                                                                                                        

10/12/22